Wright, J.,
dissenting. This court today upholds a determination by the Industrial Commission of a fifty percent permanent partial disability that is in large part attributable to a disfigurement. Such a determination is contrary to statutory law (see R.C. 4123.57[B]) and longstanding case law. Therefore, I respectfully dissent.
*347Not all disfigurements caused by industrial accidents are compensable. State ex rel. Butram v. Indus. Comm. (1932), 124 Ohio St. 589, 180 N.E. 61, paragraph one of the syllabus. The court held that only those disfigurements that affect the face or head, which are serious, and which impair the disfigured person’s ability to secure or retain employment are compensable. Id. That holding is now codified as part of R.C. 4123.57(B). Betzner has not applied for an award under R.C. 4123.57(B), which is the exclusive section of R.C. Chapter 4123 that allows compensation for disfigurement. The disfigurement suffered by Betzner, grievous as it is, is not compensable as a percentage of permanent partial disability.
The issue here is whether the PPD award to Betzner included a percentage for disfigurement. Given that the doctors’ reports relied on by the commission allocate forty percent of the whole person (of a fifty percent award) to “disfigurement impairment,” I would limit the determination of permanent partial disability to ten percent: the maximum disability in the record that is wholly attributable to medical impairment and therefore the maximum disability for which there is some evidence.
Thus, for the reasons stated, I respectfully dissent.
Cook, J., concurs in the foregoing dissenting opinion.